— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Rienzi, J.), rendered May 8, 1989, convicting him of criminal sale of a controlled substance in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s sole contention on this appeal is that the People reneged on a promise, made at the time he pleaded guilty, that they would consent to a withdrawal of the guilty plea and to a plea to a lesser crime with a lesser sentence, if the defendant cooperated with the District Attorney’s office. This claim was not raised before the Supreme Court when sentence was imposed. Thus, the issue of the sentencing commitment has not been preserved for appellate review (see, People v Lopez, 71 NY2d 662; People v Pellegrino, 60 NY2d *912636; People v Madison, 173 AD2d 563, 564; People v Ifill, 108 AD2d 202, 205). Sullivan, J. P., Harwood, Ritter and Copertino, JJ., concur.